Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-35
Claims 1-35 are   rejected under 35 U.S.C. 103 as being unpatentable over Brinkman et al. (2002/0037129; “Brinkman”) in view of Hosseini et al., (An optoelectronic framework enabled by low-dimensional phase-change films, Nature 511(7508), 206–211 (2014); “Hosseini”).
Regarding claim 1, Brinkman discloses in figures 1A, 4, 5, and 7-9, and related text, display embodiments comprising: “A thermo-optic switch is operated in a novel near-impulse mode in which the drive pulse width is shorter than twice the diffusion time of the switch. The drive pulse width is less than the rise time of the steady-state optical response and also less than the rise time-of the deflection efficiency response to the applied drive pulse. The drive pulse can further include a sustaining segment following the initial short pulse segment, if it is desired to maintain the switch in an ON state for a longer period of time. A number of additional techniques are described for further reducing the response time of the switch. An array of thermo-optic switches operated in this manner can form a display which, due to the fast individual switch rise times, can operate at an overall fast refresh rate.” Brinkman, Abstract.
[0087] FIG. 4 symbolically illustrates a TIR switch device. In this device, the first optical path 430 is defined by a channel waveguide 425 as described herein. The second optical path 440 is not defined by a channel waveguide per se but a region in which the beam deflected by the switch travels toward an output, confined at least to the core layer by the planar waveguide structure. The output might be an out-of-plane mirror that reflects the beam out of the core, the edge of the substrate, or a pit filled with an absorbing material such as a pixel in a display. An output close enough to the switch to prevent significant divergence of the switched beam traveling along the second optical path does not require a waveguide to confine the second optical path. In particular, a waveguide that intersects the waveguide forming the first optical path is not required. This is an important aspect of devices having a large number of switches and therefore requiring a low loss per switch, as described in Bischel et al. Alternatively, some devices may utilize a single- or multi-mode confining structure along the second optical path in order to maintain a specific mode size at the output. The confining structure can be created by the same process that forms the channel waveguide on the first optical path, or it may be formed by a separate process step that creates a different index change to confine the beam. [0064] FIG. 4 illustrates a switch structure which may be used to implement the invention. As shown, a device 400 consists of an optical stack and an electrical layer that creates switching in the stack. The optical stack includes a lower cladding layer 420 on a substrate 445, a core layer 415, and a top cladding layer 410. The electrical layer includes a resistive heater 405 that injects a thermal pulse into the stack, causing switching to occur, and a pair of conductors 450 that deliver electrical current to the resistive heater. The resistive heater, together with the portion of the waveguide stack adjacent the heater that has an increased temperature and altered refractive index when the thermal pulse is injected, forms the thermo-optic switch. Light enters the device through a first optical path 430, which is preferably defined by a channel waveguide 425. It should be noted that the application of a change in temperature to some materials (an increase or decrease of heat) may alter the refractive index by either causing the refractive index to increase or decrease. This alteration of refractive index is dictated not only by the choice of material, but by the architecture of the device in question. Hence in some devices, the application of heat may turn off the switch, and the removal of the heat may cause deflection to occur. As used herein, the change in deflection efficiency produced in response to a drive signal is always expressed as a positive number. If the deflection efficiency of a given TO switch increases in response to a drive signal, then the deflection efficiency change represents the amount by which the defection efficiency increases. If the deflection efficiency of a given TO switch decreases in response to a drive signal, then the deflection efficiency change represents the amount by which the deflection efficiency decreases.
[0065] Returning to FIG. 4, at the thermo-optic switch, a second optical path 440, illustrated in the same plane as the core, directs light away from the first optical path 430. When the switch is off, light travels along the first optical path 425 to the output 435 of the device; when the switch is on, light in the first optical path 425 is diverted to the second optical path 440. The portion of light that is diverted from the first optical path 425 to the second optical path 440 is defined as the deflection efficiency of the switch. Since the switch is preferably operated in regime III, the application of an electrical drive signal to the switch will turn the device on, although the switch will not necessarily be on during that application. In a similar manner, the termination of an electrical drive signal will cause a device to turn off, although the switch may be on and even increasing in efficiency after the electrical drive signal has terminated.
[0066] In the embodiment illustrated in FIG. 4, light is confined within the core layer 415 of an optical polymer stack, which is comprised of a lower cladding 420, the core layer 415, and a top cladding 410 deposited on a substrate 445. The substrate 445 may be any material of sufficient thickness to support the cladding, and may consist of polymer, glass, or a semiconductor. The lower cladding 420, optionally, may be the same as the substrate 445 and thus would not require deposition. The core layer 415 has a refractive index that is larger than both the top and lower claddings, forming a planar waveguide that confines the optical beam within the core layer 415. The thickness of the core layer 415 is set so that the waveguide preferably supports only a single mode, and the thickness of the top cladding layer 410 is set so that resistive heater 405 or any other materials deposited above the top cladding layer do not cause appreciable optical loss in the device.
[0067] The substrate 445 may comprise polymer, glass, ceramic, metal or other material with mechanical support stability that allows subsequent layers to be fabricated on the substrate. For applications requiring flexibility, polymer substrates may be preferable to rigid substrates. In one embodiment, the substrate is composed of transparent polymer The lower cladding 520, core 525, and top cladding 530 layers are then sequentially deposited onto the substrate through a succession of spin coating and curing steps that include but are not limited to UV or thermally-induced hardening, solvent removal, and vacuum drying. Depending on the material, other means of fabricating optical stacks can be used including wet and dry roll coating or lamination. The materials are fully cured and minimally interacting such that deposition of subsequent layers does not destroy or alter the optical, mechanical, or other properties of adjacent layers. The resistive heater is deposited and patterned to the desired shape using standard photolithography techniques such as sputtering and wet or dry etching or laser ablation.
[0068] Layer thicknesses for the top cladding 410 and core 415 less than 2 .mu.m are desirable in order to minimize the diffusion time from the resistive heater 405 to the core 415, thereby also minimizing the device rise time. Because of the need for a thin core layer 415, the refractive index difference between the core and cladding layers is preferably at least 0.02. Similarly, the desire for a thin top cladding layer puts an additional preference on the difference in refractive index between the core and top cladding to be at least 0.05 to prevent absorption or scattering of the optical mode from the resistive heater elements.
[0069] In addition to the index requirements, optimization of the stack for fast switching puts additional constraints on the materials, particularly for the top cladding 410. In particular, the rise time is approximately inversely proportional to the thermal diffusivity .kappa.=K/.rho.Cp. Therefore, a lower heat capacity Cp, a lower density .rho., and a higher thermal conductivity (K) lead to faster device rise times. With other device parameters, such as top cladding thickness, held constant, a material with the maximum .kappa. will minimize the rise time of a TO device.
[0070] When devices are driven with short pulses as described herein, the temperatures of the top resistive heater 405 and the top cladding 410 become much hotter than when driven with longer pulses associated with the steady-state and overdrive regimes. Thus, the top cladding 410 and resistive heater 405 must be able to withstand short, high temperature, thermal pulses without degradation of the device. The resistive heater 405 must adhere well to the top cladding 410 without delaminating, and the resistive heater film should be formed in a manner that minimizes stress in the metal layer. The top cladding 410 must be able to expand upon application of the thermal pulse without cracking or damaging the resistive heater 405.
[0071] One way to accomplish this is to use stack materials that comprise polymers such that the device is maintained and operated at temperatures above the glass transition (Tg) of at least one of the stack components. For applications where the operating temperatures are close to room temperature (23.degree. C.), it may be desirable to use polymers with Tg's less than 0.degree. C. When such polymers are used and operated sufficiently above their Tg they operate in a plastic regime and as such undergo minimized stress induced index anisotropies, aging, embrittlement, density/volume changes, and index changes resulting from repetitive switch excitation. It will be noted that these degradation mechanisms can occur independently or in combination, and lead to premature device failure resulting from increased optical insertion loss, delamination, or cracking.
[0072] In this embodiment it is preferential for the layers closest to the resistive heater 405, specifically the upper cladding layer 410 and preferably also the core 415, to be composed of optically transparent cross linked or cross linkable homopolymers and/or copolymers of monomers from the classes of urethane, siloxanes, acrylates, fluoroelastomers, alkenes, dienes, ayrlates, methyacrylics, methacrylic acid esters, vinyl ethers, vinyl esters, oxides, and esters or perhaps other polymers that possess tailorable Tg's, optical transparency, and cross linking, with the addition of appropriate cross linking agents as required. In addition, one or more stack components may comprise non-cross linked polymers.
[0073] Placing the resistive heater adjacent to the lower cladding is a variation in the structure that produces essentially the same design. However, this embodiment changes the thermal flow patterns. If the resistive heater for a polymer device is deposited directly on a higher thermal conductivity substrate, most of the thermal energy flow will be towards the substrate, increasing the drive energy requirements for the switch to reach a given efficiency. For this embodiment, the heater would preferably be deposited on a low thermal conductivity substrate (such as Mylar or Kapton), or on a low thermal conductivity layer (such as another polymer layer) covering a higher thermal conductivity material (such as glass). This approach will reduce the required energy to drive the switch to a given efficiency, although still requiring about twice the energy of a switch having a resistive heater that is superposed only covered by a gas (such as nitrogen or air) or another low thermal conductivity layer on one side.
[0078] In general, the resistive heater 405 (FIG. 4) may be formed by any material that can be deposited in a thin enough layer to meet both the heat storage and resistance requirements of the device. In addition, the bulk electrical resistivity of the resistive heater material must also be significantly smaller, typically by at least an order of magnitude, than that of the top cladding layer 410, throughout the desired thermal operating range of the device. For example, the resistive heater could consist of metals such as aluminum, nickel, chromium, gold, titanium, copper, etc., conductive paint, conductive epoxy, semiconducting material, or optically transparent materials such as oxides of indium and tin.
[0079] The resistive heater 405 (FIG. 4) in one embodiment is formed of a resistive material like NiCr that has been deposited on the top cladding 410 using standard techniques such as sputter or evaporative metal deposition. The resistive heater 405 is patterned to the desired shape using standard processes such as photolithography, wet or dry etching, or laser ablation.
[0080] Low resistance conductor elements 450 are connected to the ends of the resistive heater 405. Preferably, the conductor material has a lower resistivity than the resistive heater material, and may for example be gold, silver, copper, or aluminum, deposited and patterned by any of the techniques known in the art. The conductor dimensions should be of sufficient size that the heat generated in the conductor due to the activating current flow is significantly lower than that generated in the resistive heater. Typically, a connector 460 is used to make electrical contact between the conductors 450 and the electrical drive circuitry 455.
[0081] The resistive heater width, which for example might be in the range of 3 to 15 .mu.m, is set by a tradeoff between a number of conflicting desires. The desire for a low power device makes a narrower resistive heater preferable. However, lithography becomes more complex and expensive at narrow widths. In addition, narrower widths tend to require the resistive heater to be heated to a higher temperature in order to maintain a given switch efficiency, potentially decreasing the device lifetime.
[0082] An upper constraint on the thickness of the resistive heater is set by the heat storage in the resistive heater material. A large heat storage capacity in the resistive heater will cause the temperature at the surface of the device to be low, which implies a low rate of heat flow through the top cladding layer 410. In order to prevent the resistive heater dimensions from significantly impacting the rise time of the device, the heat stored in the resistive heater 405 should be significantly less than the heat stored in the top cladding 410 at a given temperature …
Brinkman, fig. 4, pars. [0087], [0064]-[0073] and [0078]-[0082]
However, Brinkman does not disclose that all limitations recited in claim 1 of the instant application are inherent to any solitary embodiment,   it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Brinkman to comprise:
a plurality of pixel units, each pixel unit comprising: Brinkman, par. [0123] (“FIG. 9 illustrates a portion of a visual display device according to features of the present invention, which employs a matrix of optically energized display elements, shown here as a 3.times.3 array of discrete segments arranged in columns and rows, with each row of display elements and respective diverting devices disposed along an optical path. In this embodiment, the array has a set of three optical paths, paths 904, 924 and 944. Each optical path is capable of allowing energy from a respective optical energy source 902, 922 or 942 to be propagated along the optical path when the optical diverting devices in the path are in their full-off states. In the embodiment illustrated, the optical paths are defined by respective optical waveguides which have their own independent optical energy sources 902, 922 and 942. However, in an alternate embodiment, the optical paths may be supplied by a single optical energy source.”); an optically switchable element; a  heater 405 operable to apply heating to the optically switchable element and thereby change an optical property of the optically switchable element; 
 a drive unit 455 for driving the heater in response to a drive signal, wherein: the drive unit is provided within a first layer;
 the optically switchable elements and heaters of the plurality of pixel units are separated from the first layer by at least a portion of a second layer; and an average thermal conductivity of the second layer is lower than an average thermal conductivity of the first layer.
because the resultant configuration would enable high-speed displays comprising nanometer-scale pixels.
The development of materials whose refractive index can be optically transformed as desired, such as chalcogenide-based phase-change materials, has revolutionized the media and data storage industries by providing inexpensive, high-speed, portable and reliable platforms able to store vast quantities of data. Phase-change materials switch between two solid states—amorphous and crystalline—in response to a stimulus, such as heat, with an associated change in the physical properties of the material, including optical absorption, electrical conductance and Young’s modulus. The initial applications of these materials (particularly the germanium antimony tellurium alloy Ge2Sb2Te5) exploited the reversible change in their optical properties in rewritable optical data storage technologies. More recently, the change in their electrical conductivity has also been extensively studied in the development of non-volatile phase-change memories. Here  we show that by combining the optical and electronic property modulation of such materials, display and data visualization applications that go beyond data storage can be created. Using extremely thin phase-change materials and transparent conductors, we demonstrate electrically induced stable colour changes in both reflective and semi-transparent modes. Further, we show how a pixelated approach can be used in displays on both rigid and flexible films. This optoelectronic framework using low-dimensional phase-change materials has many likely applications, such as ultrafast, entirely solid-state displays with nanometre-scale pixels … 
Hosseini, Abstract.
Regarding independent claims 6, 17, and 26, Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Brinkman in view of Hosseini, as applied in the rejection of claim 1, to disclose:
6. A display apparatus, comprising: a plurality of pixel units, each pixel unit comprising: an optically switchable element;  a heater operable to apply heating to the optically switchable element and thereby change an optical property of the optically switchable element;  and a drive unit for driving the heater in response to a drive signal, wherein: the drive unit is provided within a first layer;  the optically switchable elements and heaters of the plurality of pixel units are separated from the first layer by at least a portion of a second layer;  and an average thermal conductivity of the second layer is higher than an average thermal conductivity of the first layer.
17. A display apparatus, comprising: an electrode system comprising one or more electrodes;  and a plurality of pixel units, each pixel unit comprising: an optically switchable element;  a heater operable to apply heating to the optically switchable element and thereby change an optical property of the optically switchable element;  a drive unit for driving the heater in response to a drive signal;  a first electrical connection between the drive unit and the heater;  and a second electrical connection between the heater and the electrode system, wherein the thermal conductance of the first electrical connection is lower than the thermal conductance of the second electrical connection.
26. A display apparatus, comprising: an electrode system comprising one or more electrodes;  and a plurality of pixel units, each pixel unit comprising: an optically switchable element;  a heater operable to apply heating to the optically switchable element and thereby change an optical property of the optically switchable element;  a drive unit for driving the heater in response to a drive signal;  a first electrical connection between the drive unit and the heater;  and a second electrical connection between the heater and the electrode system, wherein a combination of the first electrical connection and the second electrical connection comprises a plurality of different materials.
because the resultant configurations would enable high-speed displays comprising nanometer-scale pixels. Hosseini, Abstract.
Regarding dependent claims 2-5, 7-16, 18-25, and 27-35, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Brinkman in view of Hosseini to comprise:
2. The apparatus of claim 1, wherein the first layer is configured to act as a planarization layer. Brinkman, par. [0108].
3. The apparatus of claim 1, wherein the second layer comprises a plurality of sub-layers disposed in a multilayer stack.
4. The apparatus of claim 3, wherein each of the plurality of sub-layers has a thickness of less than 10 nm.
5. The apparatus of claim 3, wherein the multilayer stack comprises at least 4 sub-layers.
7. The apparatus of claim 6, wherein the first layer comprises;  a third layer; and a fourth layer disposed between the third layer and the second layer; wherein an average thermal conductivity of the second layer is higher than an average thermal conductivity of the fourth layer.
8. The apparatus of claim 7, wherein an average thermal conductivity of the third layer is higher than an average thermal conductivity of the fourth layer.
9. The apparatus of claim 7, wherein the fourth layer comprises a plurality of sub-layers disposed in a multilayer stack.
10. The apparatus of claim 9, wherein each of the plurality of sub-layers has a thickness of less than 10 nm.
11. The apparatus of claim 9, wherein the multilayer stack comprises at least 4 sub-layers.
12. The apparatus of claim 6, wherein the first layer is configured to act as a planarization layer. Brinkman, par. [0108].
13. The apparatus of claim 1, wherein: the second layer comprises a plurality of sub-regions, each sub-region of the second layer being positioned at least partially beneath a different one or group of optically switchable elements of the pixel units; and each of the plurality of sub-regions of the second layer is at least partially divided from each other of the plurality of sub-regions of the second layer by a pocket of gas or vacuum. Brinkman, par. [0073].
14. The apparatus of claim 1, wherein the second layer comprises one or more regions of gas or vacuum at least partially beneath one or more of the optically switchable elements. Brinkman, par. [0073].
15. The apparatus of claim 14, wherein one or more of the regions of gas or vacuum are encapsulated by a combination of material of the first layer and material of the second layer or by material of the second layer only. Brinkman, par. [0073].
16. The apparatus of claim 1, further comprising: an electrode system comprising one or more electrodes;  wherein one of the one or more electrodes is positioned between the drive unit and the heater for each of the pixel units;  and when viewed perpendicularly to a viewing surface of the display apparatus, the one of the one or more electrodes overlaps with at least 50% of the total area of the optically switchable element of the pixel unit.
18. The apparatus of claim 17, wherein, when viewed perpendicularly to a viewing surface of the apparatus, a maximum cross-sectional area of the second electrical connection is at least 10% of a maximum cross-sectional area of the heater.
19. The apparatus of claim 17, wherein the first electrical connection is longer in a direction perpendicular to a viewing surface of the apparatus than the second electrical connection.
20. The apparatus of claim 19, wherein the first electrical connection comprises a first via and a second via connected sequentially to the first via;  and the first via is arranged at a different location to the second via when viewed perpendicularly to a viewing surface of the apparatus.
21. The apparatus of claim 17, wherein the electrode system comprises all or a portion of a reflective layer provided between the heater and the optically switchable element.
22. The apparatus of claim 21, wherein an upper surface of the heater is in contact with at least a portion of a lower surface of the reflective layer.
23. The apparatus of claim 21, wherein a contact area between the second electrical connection and the reflective layer or a contact area between the heater and the reflective layer comprises a substantially ring shaped region.
24. The apparatus of claim 23, wherein the substantially ring shaped region is continuous or wherein the substantially ring shaped region is discontinuous.
25. The apparatus of claim 1, wherein the heater has a transparency of at least 50%.
27. The apparatus of claim 26, wherein the first electrical connection comprises a via and the second electrical connection comprises a via.
28. The apparatus of claim 26, wherein each of either or both of the first electrical connection and the second electrical connection comprises a doped semiconductor material configured such that the temperature gradient along the electrical connection in use supports, via the Seebeck effect, a current flow through the heater driven by the drive unit. (Here, the examiner notes that chalcogenide materials are well known and well characterized thermoelectric materials.)
29. The apparatus of claim 28, wherein: the first electrical connection comprises a p-type doped semiconductor and the second electrical connection comprises an n-type doped semiconductor;  or the first electrical connection comprises an n-type doped semiconductor and the second electrical connection comprises a p-type doped semiconductor.
30. The apparatus of claim 26, wherein the first electrical connection comprises a plurality of materials and the second electrical connection comprises a plurality of materials.
31. The apparatus of claim 30, wherein: the first electrical connection comprises a first material and a second material;  the first material is in contact with the heater;  and the second material is between the first material and the drive unit.
32. The apparatus of claim 30, wherein: the second electrical connection comprises a first material and a second material;  the first material is in contact with the heater;  and the second material is between the first material and the electrode system.
33. The apparatus of claim 1, wherein the optically switchable element comprises a phase change material. 
34. The apparatus of claim 33, wherein the phase change material comprises one or more of the following: an oxide of vanadium; an oxide of niobium; an alloy or compound comprising Ge, Sb, and Te; an alloy or compound comprising Ge and Te; an alloy or compound comprising Ge and Sb; an alloy or compound comprising Ge, Bi and Te; an alloy or compound comprising Ga and Sb; an alloy or compound comprising Ag, In, Sb, and Te; an alloy or compound comprising In and Sb; an alloy or compound comprising In, Sb, and Te; an alloy or compound comprising In and Se; an alloy or compound comprising Sb and Te; an alloy or compound comprising Te, Ge, Sb, and  an alloy or compound comprising Ag, Sb, and Se; an alloy or compound comprising Sb and Se; an alloy or compound comprising Ge, Sb, Mn, and Sn; an alloy or compound comprising Ag, Sb, and Te; an alloy or compound comprising Au, Sb, and Te; and an alloy or compound comprising Al and Sb. (Here, the examiner notes that chalcogenide materials are well known and well characterized thermoelectric materials.)
35. The apparatus of claim 33, wherein the phase change material is a bi-stable phase change material.
because the resultant configurations would enable high-speed displays comprising nanometer-scale pixels. Hosseini, Abstract.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883